Title: To Thomas Jefferson from William Hamilton, 16 January 1803
From: Hamilton, William
To: Jefferson, Thomas


          
            The Woodlds. 16th. January. 1803.
          
          Mr. Hamilton presents his respectful compliments to the President, & with great pleasure, sends him a few seeds of the mimosa farnesiana, being all he saved during the last year.
          Lest these should not vegetate, Mr. H. will, as soon as they ripen, forward some of the present years growth to the president, who will confer a favor on him, in naming any seeds or plants he may wish to have from the Woodlands collection.
        